Order entered April 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00382-CV

                              IN RE: STANLEY NGO, Relator

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-00021

                                           ORDER
       The Court has before it relator’s petition for writ of mandamus and motion to stay

proceedings. The Court GRANTS the motion to stay and ORDERS a stay of all proceedings in

the trial court. This stay shall remain in effect until further order of this Court. The Court

requests that respondent and real party in interest file any response to the petition for writ of

mandamus by April 15, 2013.


                                                     /s/   MICHAEL J. O'NEILL
                                                           JUSTICE